DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Response to Amendment
This is in response to applicant’s amendment/response filed on 6/29/2022, which has been entered and made of record. Claims 22-23, 28-30, 33, 35, 37 have been amended. Claims 31, 36 were previously cancelled. Claims 22-30, 32-35, 37-41 are pending in the application.
Interpretation of claims 22-30, 32-35, 37-41 as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are maintained as set forth in office action sent on 6/25/20211 and 3/30/2022.

Allowable Subject Matter
Claims 22-30, 32-35, 37-41 (renumbered as 1-18) are allowed.
The following is the examiner’s statement of reasons for allowance:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation,
Regarding claim 22, the neurobehavioral model is time-stepped such that the plurality of interconnected modules operate in a time-step to provide an external output defining a response of the virtual character or digital entity to an external stimulus and wherein at least one other of the modules includes multiple graphical elements, each graphical element having a separate graphical output.
Regarding claim 33, and the plurality of the interconnected modules are arranged in at least one circuit, wherein the neurobehavioral model provides an external output defining a response of the virtual character or digital entity to an external stimulus and wherein at least one other of the plurality of interconnected modules include multiple graphical elements, each graphical element having a separate graphical output.
Regarding claim 37, at least one of the plurality of interconnected modules includes multiple graphical elements, each graphical element having a separate graphical output feature, at least one other of the plurality of interconnected modules is adapted to change the appearance of the graphical output feature, and at least one other of the plurality of interconnected modules is an association module which comprises weights to link input and output variables.
For further reasons of allowance of claims 22, 33, 37 please refer to the Office Action of 6/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NURUN FLORA/Primary Examiner, Art Unit 2619